House, J.
(dissenting). I do not agree with the conclusion that the board of appeals acted arbitrarily and illegally in granting the special exception. Article 2, § 1 (B), of the Trumbull zoning regulations, while specifying certain standards and eondi*426tions for the granting of a special exception, expressly authorizes the board to impose “such further conditions in connection with the proposed use as it shall deem necessary to satisfy the conditions and standards set forth herein.”
Furthermore, after a full hearing and examination of the area, the board expressly found that existing public streets had sufficient established right of way to be suitable and adequate to handle any additional traffic generated by the proposed use. Although the surface of Machalowski Boad did need improvement, “the applicant and all of the facts indicated that the required improvement could readily be made and would be made.”
I agree with the portion of the trial court’s memorandum of decision which stated the problem and its conclusion as follows: “Plaintiffs thus claim that the phrase ‘existing public streets’ means the condition of Machalowski Boad as to paved width at the time of the hearing. The defendant Board looks at the established right of way of that road. The phrase is not defined in the zoning regulations of the town, nor is it used in any other place in the regulations. It has not been judicially construed in Connecticut, or elsewhere. However the defendant Board is charged with the administration of the regulations. The Board made its interpretation in the course of its administration of the regulations, and with its background of expert knowledge of the regulations and their application to streets in town especially in connection with petitions for special exceptions, all of which would reasonably involve the phrase in question. The court cannot say that this interpretation is so unreasonable that in making it the defendant Board acted arbitrarily and illegally. It seems the only sensible and practi*427cal interpretation to make. And, of course, if the improvement is not made, as required, to Machalowski Road, the housing project cannot be used.” A-487 Rec. & Briefs 125.
I see no justification for the substitution by this court of a narrow and restricted interpretation of the word “street” which confines its meaning as used in these regulations to only the paved portion of Machalowski Road. See Moleske v. MacDonald, 109 Conn. 336, 338, 339, 146 A. 820; 64 C.J.S., Municipal Corporations, § 1653. The meaning attributed to it by the board and approved by the trial court is a common and primary one, is reasonable and practical and is the only one consistent with the definition of “street line” as used in the very regulations which are being construed.1 The regulations themselves define that term to mean “the dividing line between a street or highway right of way and a lot.” Trumbull Zoning Regs., art. 1 §3 (C) (1959, as amended).
As this court said in Luery v. Zoning Board, 150 Conn. 136, 146, 187 A.2d 247: “The courts should not and will not override the local boards unless there is a clear and definite breach of duty.” The trial court has found none here, and I concur in that conclusion.

 Webster’s Third New International Dictionary indicates that an obsolete meaning of the word “street” is “a paved road,” while the primary meaning in current usage is “a public thoroughfare . . . [especially] in a city, town, or village including all area within the right of way (as sidewalks and tree belts).” A secondary meaning is “the strip of a public thoroughfare reserved for vehicular traffic.”